Citation Nr: 0429183	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-09 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from February 1971 to 
January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Entitlement to service connection for a low back disability 
had been previously denied by final rating actions dated in 
April 1978, April and May 1988, and July 1991.  In an 
appellate decision dated in February 2000, the Board granted 
reopening of the claim and then denied the reopened claim as 
not well grounded.  In February 2002, the veteran exercised 
his right to request a review of this claim under the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
present appeal was initiated from the June 2002 rating action 
which denied the claim under the VCAA provisions.  In June 
2004, the appellant and his representative appeared at a 
hearing held before the undersigned at the RO; a transcript 
of that hearing is of record.  


REMAND

The appellant injured his back in service in April 1973, as 
he has described.  He was treated with valium (not Demerol) 
and heat treatments after this injury; and he was also 
treated for lumbar muscle strain on several other occasions 
during service.  After service, the appellant reinjured his 
back in September 1976 (motor vehicle accident); February 
1982 (lifting injury at work); April 1991 (moving a TV set); 
June 1994 (bending over); and August 1997 (another motor 
vehicle accident).  

In approximately 1993, the appellant also unsuccessfully 
applied for disability benefits from the Social Security 
Administration (SSA).  At the June 2004 hearing, he testified 
that it was likely that additional evidence pertinent to the 
present claim had been submitted to SSA and not to VA.  Since 
the appellant has failed to further clarify this matter (as 
requested), a remand is required in order to ensure that the 
record before the Board is complete.  

In addition, although the VA medical opinion dated in March 
1998 pertains to the medical question of the relationship to 
service of the currently diagnosed degenerative disc disease 
of the lumbar spine, it does not address the etiology of the 
degenerative joint disease (arthritis) of the lumbar spine 
reflected by the medical records nor any other chronic low 
back disability that may also currently be present.  In the 
Board's opinion, further evidentiary development is necessary 
on this medical question.  

Accordingly, this appeal is REMANDED to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim seeking service connection 
for a low back disability, to include 
notice that the appellant should submit 
any pertinent evidence in his possession.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  The RO should request the SSA to 
provide a copy of all disability 
determinations it has rendered for the 
veteran and a copy of the records upon 
which such determinations were based.  

5.  When all indicated record development 
has been completed, the RO should arrange 
for the appellant to be afforded an 
examination by a physician with 
appropriate expertise in order to 
determine the nature and etiology of all 
currently present low back disorders.  
The claims file must be provided to the 
examiner for review.  Based upon the 
examination results and the claims folder 
review, the examiner should provide an 
opinion with respect to each currently 
present low back disorder as to whether 
it is at least as likely as not that the 
disorder is etiologically related to the 
veteran's military service.  The 
rationale for all opinions expressed must 
also be provided.  

6.  The RO should also undertake any 
other development it determines to be 
warranted.

7.  After all appropriate development has 
been completed, the RO should 
readjudicate the veteran's claim on a de 
novo basis.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




